Citation Nr: 0947081	
Decision Date: 12/11/09    Archive Date: 12/24/09

DOCKET NO.  06-14 006	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Hartford, Connecticut


THE ISSUE

Entitlement to service connection for the cause of the 
Veteran's death.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. D. Regan, Counsel



INTRODUCTION

The Veteran had active service from October 1942 to June 
1945.  The Veteran died on January [redacted], 2005.  The appellant 
seeks benefits as his surviving spouse.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2005 RO rating decision 
that, in pertinent part, denied service connection for the 
cause of the Veteran's death.  

In June 2009, the Board requested a Veterans Health 
Administration (VHA) opinion and the VHA opinion was obtained 
in August 2009.  In September 2009, the appellant and her 
representative were provided with copies of the VHA opinion.  
No additional evidence was submitted in response by the 
appellant and her representative.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran died in January 2005.  The death certificate 
lists the immediate cause of death as pneumonia due to or as 
a consequence of electrolyte imbalance due to or a 
consequence of multiple strokes.  These disorders began many 
years after service and were not caused by any incident of 
service.  

2.  During the Veteran's lifetime, service connection was 
established for epilepsy, grand mal, petit mal, narcolepsy, 
and personality changes (rated 100 percent) and for residuals 
of malaria (rated 0 percent).  The established service 
connected disorders did not play a role in his death.  


CONCLUSION OF LAW

A disability incurred in or aggravated by service did not 
cause or contribute to the Veteran's death.  38 U.S.C.A. 
§§ 1310, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.312 (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107; 38 C.F.R. § 3.159.  The notice should inform the 
claimant about the information and evidence not of record 
that is necessary to substantiate the claim.  It should also 
inform the claimant about the information and evidence that 
VA will seek to provide, and the information and evidence the 
claimant is expected to provide.  See Pelegrini v. Principi, 
18 Vet. App. 112, 120-21 (2004).  

Certain additional notice requirements attach in the context 
of a claim for Dependency Indemnity and Compensation (DIC) 
benefits based on service connection for the cause of death.  
See Hupp v. Nicholson, 21 Vet. App. 342 (2007).  Generally, 
section 5103(a) notice for a DIC case must include:  (1) a 
statement of the conditions, if any, for which a veteran was 
service-connected at the time of his or her death; (2) an 
explanation of the evidence and information required to 
substantiate a DIC claim based on a previously service-
connected condition; and (3) an explanation of the evidence 
and information required to substantiate a DIC claim based on 
a condition not yet service-connected.  The content of the 
section 5103(a) notice letter will depend upon the 
information provided in the claimant's application.  

Here, the RO sent correspondence in July 2005 and a rating 
decision in September 2005.  These documents discussed 
specific evidence, the particular legal requirements 
applicable to the claim, the evidence considered, the 
pertinent laws and regulations, and the reasons for the 
decision.  Additionally, the July 2005 correspondence (noted 
above) specifically notified the appellant of the information 
required to comply with the requirements indicated in Hupp, 
supra.  VA made all efforts to notify and to assist the 
appellant with regard to the evidence obtained, the evidence 
needed, and the responsibilities of the parties in obtaining 
the evidence.  The Board finds that any defect with regard to 
the timing or content of the notice to the appellant is 
harmless because of the thorough and informative notices 
provided throughout the adjudication and because the 
appellant had a meaningful opportunity to participate 
effectively in the processing of the claim with an 
adjudication of the claim by the RO subsequent to receipt of 
the required notice.  There has been no prejudice to the 
appellant, and any defect in the timing or content of the 
notices has not affected the fairness of the adjudication.  
See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006) (specifically 
declining to address harmless error doctrine); see also 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Thus, VA has 
satisfied its duty to notify the appellant.  The case was 
last readjudicated in a March 2006 statement of the case.  

In addition, all relevant, identified, and available evidence 
has been obtained, and VA has notified the appellant of any 
evidence that could not be obtained.  The appellant has not 
referred to any additional, unobtained, relevant evidence.  
VA has also obtained a medical opinion in relation to this 
claim.  Thus, the Board finds that VA has satisfied both the 
notice and duty to assist provisions of the law.  

Analysis

To establish service connection for the cause of the 
veteran's death, the evidence must show that a service-
connected disability was either the principal cause or a 
contributory cause of death.  For a service-connected 
disability to be the principal (primary) cause of death, it 
must singly or with some other condition be the immediate or 
underlying cause of death or be etiologically related.  For a 
service-connected disability to constitute a contributory 
cause, it must contribute substantially or materially; it is 
not sufficient to show that it casually shared in producing 
death, but rather it must be shown that there was a causal 
connection.  
38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.  

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection 
for a "chronic disease," may be granted if manifest to a 
compensable degree within one year of separation from 
service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. 
§§ 3.307, 3.309.  Service connection may also be granted for 
any disease diagnosed after discharge when all of the 
evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).  

To prevail on the issue of service connection, there must be 
medical evidence of a current disability; medical evidence, 
or in certain circumstances, lay evidence of in-service 
occurrence or aggravation of a disease or injury; and medical 
evidence of a nexus between an in-service injury or disease 
and the current disability.  See Hickson v. West, 12 Vet. 
App. 247, 253 (1999).

The chronicity provision of 38 U.S.C.A. § 3.303(b) is 
applicable where the evidence, regardless of its date, shows 
that the veteran had a chronic condition in service or during 
an applicable presumption period and still has such 
condition.  Such evidence must be medical unless it relates 
to a condition as to which, under the Court's case law, lay 
observation is competent.  Savage v. Gober, 10 Vet. App. 488, 
498 (1997).  In addition, if a condition noted during service 
is not shown to be chronic, then generally a showing of 
continuity of symptomatology after service is required for 
service connection.  38 U.S.C.A. § 3.303(b).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  

Where service medical records are not available, the Board's 
obligation to explain its findings and conclusions and to 
consider the benefit-of-the-doubt rule is heightened.  Pruitt 
v. Derwinski, 2 Vet.App. 83 (1992); O'Hare v. Derwinski, 1 
Vet. App. 365 (1991).  

The appellant essentially contends that the Veteran's 
service-connected epilepsy, grand mal, petit mal, narcolepsy, 
and personality changes contributed to his death.  The 
appellant alleges that the Veteran suffered a brain or head 
injury during service which caused his seizure disorder and 
that, therefore, he was more vulnerable to the disorders that 
caused his death.  

The Veteran's service treatment records show no complaints of 
or treatment for pneumonia or respiratory disorders, an 
electrolyte imbalance, or for strokes.  His service medical 
records do show treatment for malaria and for epilepsy.  A 
February 1945 neurological consultation report indicated that 
the Veteran was admitted for malaria, but that while on the 
ward, he had rather frequent attacks of a type resembling an 
epileptic equivalent.  The examiner indicated that he had 
observed many of the Veteran's seizures and that while they 
appeared superficially to be a conversion hysteria, he did 
not feel that diagnosis should be made until the 
possibilities of an organic basis had been more thoroughly 
investigated.  It was noted that the attacks were increasing 
in frequency and severity.  The examiner reported that the 
Veteran had no attacks prior to going overseas two years 
earlier.  The examiner stated that the Veteran denied any 
head injury other than frequent blows to the head during his 
career as a professional boxer.  It was noted that the 
Veteran had never been knocked out.  As to an impression, the 
examiner indicated that no definite diagnosis could be made 
at the present time and that he suggested an evacuation with 
a diagnosis of other diseases of the central nervous system 
manifested by frequently recurring seizures resembling petit 
mal epilepsy.  

A March 1945 treatment entry noted that the Veteran was seen 
in consultation because of a possible brain tumor/possible 
diagnosis of syncope.  The examiner reported that the Veteran 
complained of severe generalized headaches for four to five 
months that were worsening.  The examiner stated that the 
Veteran had recurrent malaria, with three attacks, and that 
he had been subject to repeated fainting spells.  The 
impression was epilepsy, etiology unknown.  

A May 1945 condition on admission report noted that the 
Veteran was seen with chief complaints of headaches and 
insomnia.  He reported that he had been a boxer for four 
years and had never been knocked out.  It was noted that the 
Veteran had 30 months of tropical service.  The examiner 
indicated that the Veteran had been in good health until 
December 1944 when he developed malaria and was treated and 
returned to duty.  The examiner stated that the Veteran 
developed malaria again when aboard ship and that finally in 
February 1945, he developed another attack of malaria and was 
hospitalized.  It was noted that in February 1945, the 
Veteran had an attack of unconsciousness and that, since 
then, he had suffered about ten attacks.  The examiner also 
remarked that since the onset of the attacks, the Veteran 
also had attacks of headaches and vertigo, mostly at night.  
It was reported that some of the attacks were so severe that 
he would fall down, but not lose consciousness.  

A June 1945 treatment entry noted that the Veteran's father 
reported that the Veteran had convulsions as a child, which 
ceased when he was two years old.  The Veteran's father also 
reported that the Veteran never had a head injury or lost 
consciousness as a civilian, that he was active in athletics, 
and that he boxed for four years before induction.  A final 
summary, apparently dated in June 1945, related a diagnosis 
of epilepsy.  There was a notation that the Veteran had 
convulsions in childhood that recurred in February 1945.  
Another June 1945 hospital report indicated a final diagnosis 
of epilepsy, grand mal, idiopathic.  A June 1945 certificate 
of disability for discharge related a diagnosis of idiopathic 
epilepsy.  It was noted that the Veteran had epilepsy, grand 
mal, idiopathic, manifested by typical convulsive seizures, 
headaches, and vertigo, with repeated attacks witnessed by 
medical officers.  

Post-service private and VA treatment records, including VA 
examination reports, show treatment for numerous disorders 
including hypertension; multiple strokes since 1995; coronary 
artery disease; status post a myocardial infarction; 
pericarditis, peripheral vascular disease; venous stasis; 
kidney problems; and a history of seizures.  

An October 2004 VA neurology clinic note indicated that the 
Veteran was seen for follow-up and management of a right 
hemisphere stroke in 1995, a history of secondary generalized 
seizures since 1961 (none in two years), and a three-year 
history of a worsened memory.  As to a medical history, the 
examiner reported that the Veteran was had suffered multiple 
strokes since 1995 (now with residual dysphagia, slurred 
speech, and left upper extremity spasticity); that he 
multiple transient ischemic attacks in the past; that he was 
status post a myocardial infarction; and that he had seizures 
since 1961.  The examiner also stated that the Veteran 
suffered from an anoxic event secondary to pericarditis.  The 
assessment included history of strokes and a seizure disorder 
with no new acute issues.  

A January 2005 VA hospital admission note indicated that the 
Veteran had a history of a cerebrovascular accident and a 
seizure disorder and that he was transferred from a private 
hospital where he was treated in the intensive care unit for 
hypernatremia, acute renal failure, and a urinary tract 
infection.  As to an assessment, it was noted that the 
Veteran had a history of a seizure disorder and multiple 
cerebrovascular accidents and that he presented following an 
episode of acute renal failure with hypernatremia and a 
decline in mental status.  There was also a notation that 
pneumonia was shown by a chest X-ray and that the Veteran's 
white blood count was elevated.  

A subsequent January 2005 VA treatment entry noted, as to an 
assessment, that the Veteran had a history of a 
cerebrovascular accidents and a seizure disorder and was 
transferred from a private hospital where he was treated in 
an intensive care unit for hypernatremia, acute renal 
failure, and a urinary tract infection.  The examiner stated 
that the Veteran was non-communicative and was breathing the 
use of accessory muscles.  It was noted that pneumonia was 
likely.  Another January 2005 treatment entry noted that the 
Veteran failed to respond to treatment and was pronounced.  

The Veteran died in January 2005.  The death certificate 
lists the immediate cause of death as pneumonia due to or as 
a consequence of electrolyte imbalance due to or a 
consequence of multiple strokes.  

At the time of his death, the Veteran was service-connected 
for epilepsy, grand mal, petit mal, narcolepsy, and 
personality changes (rated 100 percent) and for residuals of 
malaria (rated 0 percent).  

In a June 2005 statement, J. Weiner, M.D., reported that he 
saw the Veteran in the 1970s at which time he was already 
chronically ill in appearance with an abnormal gait and a 
quiet, almost slurred, speech.  Dr. Weiner stated that the 
Veteran had a history of multiple assaults to his 
cardiovascular system.  Dr Weiner indicated that it was 
reported that the Veteran had a head trauma at the age of 
"forty-three" while in the service and that he subsequently 
developed a seizure disorder.  It was noted that the Veteran 
had suffered from many cerebrovascular accidents and that in 
1982, he had a cerebrovascular accident with a left 
hemiparesis.  Dr Weiner stated that the Veteran had a cranial 
nerve palsy in 1986 which resolved with time.  Dr. Weiner 
related that the Veteran had two cerebrovascular episodes in 
2000 and that in 1994, he had a brain stem cerebrovascular 
accident.  It was noted that after such episodes, the Veteran 
was severely and chronically disabled.  Dr. Weiner indicated 
that the Veteran also had a myocardial infarction in 1987.  
Dr. Weiner commented that, in short, the Veteran had a 
lifelong history of cerebral deterioration and that it was a 
rather unique deterioration.  

In a February 2006 statement, Dr. Weiner reported that he 
reviewed the Veteran's records completely.  Dr. Weiner stated 
that the Veteran had undergone several neurologic 
consultations over the years and that every one of the 
consultations mentioned the fact that the Veteran had a head 
injury while in the service.  Dr. Weiner indicated that 
"there [was] no doubt in [his] mind that [that] type of 
injury, which [he] was sure made [the Veteran] more 
vulnerable to the issues that were subsequently diagnosed."  

An August 2009 VHA opinion was provided by a neurologist.  It 
was noted that the information sent to the neurologist (i.e. 
the Veteran's claims file) was reviewed.  The physician 
indicated that "based on [his] review of the Veteran's 
records, it [was] his expert opinion as a neurologist that it 
[was] not likely that at least one of the following four 
conditions [were] met."  The physician then provided 
opinions regarding the questions posed to him.  The physician 
commented that "the cause of the Veteran's death (multiple 
strokes) [was] not causally related to (caused by) any event 
or events in service and that the multiple strokes as a 
disorder was etiologically not related (caused by) the 
Veteran's service-connected epilepsy, grand mal, petit mal, 
narcolepsy, and personality changes."  The physician also 
indicated that "the Veteran's service-connected epilepsy, 
grand mal, petit mal, narcolepsy, and personality changes 
[were] not the principal cause of death."  The physician 
stated that such disability "singly or jointly, with some 
other condition was not the immediate or underlying cause of 
death and was etiologically related thereto."  

The physician further remarked that "the Veteran's service-
connected epilepsy, grand mal, petit mal, narcolepsy, and 
personality changes did not contribute substantially and 
material to the Veteran's death; and did not combine to cause 
death; and did not aid or lend assistance to the production 
of death; and did not result in debilitating effects and 
general impairment of health to an extent that would render 
the Veteran materially less capable of resisting the effects 
of other disease or injury causing his death, as opposed to 
merely sharing in the production of death."  

The physician reported that the reasons for his opinion were 
that although the Veteran suffered from well documented 
epilepsy and recurrent seizures that were probably related to 
malaria, and the epilepsy was properly service-connected, the 
service-connected epilepsy and the other conditions mentioned 
above did not cause or contribute to strokes.  The physician 
indicated that in his opinion the Veteran's death "was 
contributed or caused by his multiple strokes which left him 
in a severely debilitated state, but the strokes were not 
service related or caused by his service-connected epilepsy 
or any of the conditions noted in [the physician's] 
opinion."  The physician stated that it was his opinion that 
the Veteran's "severely debilitated state from his multiple 
strokes likely lead to his death by pneumonia and electrolyte 
imbalance that [were] recorded as his cause of death."  The 
physician commented that, therefore, it was his expert 
opinion as a neurologist that it was not likely that at least 
one of the four conditions that were posed to him for his 
opinion, were met.  

In evaluating the probative value of competent medical 
evidence, the United States Court of Appeals for Veterans 
Claims (hereinafter Court) has stated, in pertinent part:

The probative value of medical opinion 
evidence is based on the medical expert's 
personal examination of the patient, the 
physician's knowledge and skill in 
analyzing the data, and the medical 
conclusion that the physician reaches. . 
. . As is true with any piece of 
evidence, the credibility and weight to 
be attached to these opinions [are] 
within the province of the adjudicators; 
. . .

Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  

As stated by the Court, the determination of credibility is 
the province of the Board.  It is not error for the Board to 
favor the opinion of one competent medical expert over that 
of another when the Board gives an adequate statement of 
reasons or bases.  See Owens v.  Brown, 7 Vet. App. 429, 433 
(1995).  

The Board observes that the June 2005 statement from Dr. 
Weiner noted that the Veteran had a head trauma at the age of 
"forty-three" while in the service and that he subsequently 
developed a seizure disorder.  Dr. Weiner also commented that 
the Veteran had a lifelong history of cerebral deterioration 
and that it was a rather unique deterioration.  The Board 
notes that the June 2005 statement from Dr. Weiner did not 
include any opinion as to cause of the Veteran's death.  

The Board observes that a February 2006 statement from Dr 
Weiner reported that he reviewed the Veteran's "records 
completely".  Dr. Weiner noted that the Veteran had 
undergone several neurologic consultations over the years and 
that every one of the consultations mentioned the fact that 
the Veteran had a head injury while in the service.  Dr. 
Weiner commented that "there [was] no doubt in [his] mind 
that [that] type of injury, which [he] was sure made [the 
Veteran] more vulnerable to the issues that were subsequently 
diagnosed."  The Board observes that although Dr. Weiner 
stated that he reviewed the Veteran's "records completely", 
there is no indication that he actually reviewed the 
Veteran's entire claim file in providing his opinion.  
Although an examiner can render a current diagnosis based on 
his examination of a claimant, without a thorough review of 
the record, his opinion regarding etiology if based on facts 
reported by the claimant can be no better than the facts 
alleged by the claimant.  See Swann v. Brown, 5 Vet. App. 229 
(1993).  Additionally, the Board notes that Dr. Weiner's 
opinion is unclear.  Dr. Weiner did not indicate what 
subsequently diagnosed "issues" he was specifically 
referring to in his opinion.  Further, Dr. Weiner did not 
provide any rationale for his opinion.  Given these 
circumstances, the February 2006 opinion from Dr. Weiner has 
little probative value in this matter.  

Conversely, the Board observes that the August 2009 VHA 
opinion specifically noted that noted that the information 
sent to the physician (i.e. the Veteran's claims file) was 
reviewed.  The physician also provided a detailed rationale 
for his opinion.  The physician specifically commented that 
"the cause of the Veteran's death (multiple strokes) [was] 
not causally related to (caused by) any event or events in 
service and that the multiple strokes as a disorder was 
etiologically not related (caused by) the Veteran's service-
connected epilepsy, grand mal, petit mal, narcolepsy, and 
personality changes."  The physician also indicated that 
"the Veteran's service-connected epilepsy, grand mal, petit 
mal, narcolepsy, and personality changes [were] not the 
principal cause of death."  The physician stated that such 
disability "singly or jointly, with some other condition was 
not the immediate or underlying cause of death and was 
etiologically related thereto."  The physician further 
remarked that "the Veteran's service-connected epilepsy, 
grand mal, petit mal; narcolepsy, and personality changes did 
not contribute substantially and material to the Veteran's 
death; and did not combine to cause death; and did not aid or 
lend assistance to the production of death; and did not 
result in debilitating effects and general impairment of 
health to an extent that would render the Veteran materially 
less capable of resisting the effects of other disease or 
injury causing his death, as opposed to merely sharing in the 
production of death."  

Additionally, the physician indicated that in his opinion the 
Veteran's death "was contributed or caused by his multiple 
strokes which left him in a severely debilitated state, but 
the strokes were not service related or caused by his 
service-connected epilepsy or any of the conditions noted in 
[the physician's] opinion."  The physician stated that it 
was his opinion that the Veteran's "severely debilitated 
state from his multiple strokes likely lead to his death by 
pneumonia and electrolyte imbalance that [were] recorded as 
his cause of death."  As the physician reviewed the 
Veteran's claims file and provided a complete rationale for 
his opinion, the Board finds that the August 2009 VHA opinion 
is the most probative in this matter.  See Wensch v. 
Principi, 15 Vet. App. 362 (2001).  

The Board observes that there is no medical evidence of a 
pneumonia (or other respiratory disorders), an electrolyte 
imbalance, or strokes, during the Veteran's period of service 
or for decades after service.  The probative medical evidence 
does not suggest that any such disorders were related to any 
incident of service.  

Furthermore, there is no competent evidence of record showing 
that the disorders that resulted in the Veteran's death, 
pneumonia, an electrolyte imbalance, and multiple strokes, 
were incurred in or aggravated by service or were proximately 
due to or the result of any disease or injury incurred in or 
aggravated by service.  

The Board has considered the appellant's contentions.  As a 
layperson, however, the appellant is not competent to give a 
medical opinion on the diagnosis or etiology of a condition.  
See Bostain v. West, 11 Vet. App. 124, 127 (1998), citing 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  See also 
Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson 
is generally not capable of opining on matters requiring 
medical knowledge").  

The weight of the credible evidence demonstrates that the 
conditions involved in the Veteran's death occurred many 
years after service and were not caused by any incident of 
service.  The fatal conditions were not incurred in or 
aggravated by service, and they were not service-connected.  
A disability incurred in or aggravated by service did not 
cause or contribute to the Veteran's death, and thus there is 
no basis to award service connection for the cause of the 
Veteran's death.  The preponderance of the evidence is 
against the claim for service connection for the cause of the 
Veteran's death.  Thus, the benefit-of-the-doubt rule does 
not apply, and the claim must be denied.  38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet.App. 49 (1990).  

In making this determination, the Board does not wish to 
convey any lack of sympathy for the appellant in this matter, 
nor for the unfortunate circumstances which resulted in the 
Veteran's death.  Moreover, the Board does not doubt the 
sincerity of the appellant's contentions.  That being said, 
the Board is bound by the laws and regulations governing the 
payment of benefits, which, in this case, do not support the 
award of benefits.  


ORDER

Service connection for the cause of the Veteran's death is 
denied.  



____________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


